Citation Nr: 1507139	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Air Force from April 1952 to April 1972, to include tours of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which was itself a reconsideration of an earlier July 2011 decision.

In an August 2014 decision, the Board denied entitlement to service connection for hyperlipidemia; that decision is final, and no further question remains for consideration on appeal with regard to it.  The Board also determined that reopening of a previously denied claim of service connection for a respiratory disorder, now claimed as COPD, was warranted, and remanded the underlying service connection claim, as well as a claim of service connection for hypertension, to the Agency of Original Jurisdiction (AOJ) for additional development.  The remanded claims are now returned to the Board for further appellate consideration.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159.

Hypertension

In the report of the September 2014 VA examination, the examiner opined that it was "less than likely" that hypertension was related to service.  This phrasing does not foreclose the possibility that it is at least as likely as not that hypertension is related to service; in other words, stating that something is less than 51 percent probable allows for it to be 50 percent probable.  The examination and opinion are therefore not adequate for adjudication.  

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Remand is therefore required for clarification of the examination findings.

COPD

The September 2014 VA examiner indicated that he reviewed the claims file in its entirety prior to rendering his negative nexus opinion.  However, he did not discuss any specific findings in the service treatment records or address the Veteran's reports of in-service treatment.  For example, the Veteran was treated on numerous occasions for upper respiratory infections, as well as hay fever/allergic rhinitis.  It is unclear whether the examiner considered such in forming his opinion.

Moreover, additional service treatment records, reflecting suspension of flight status due to respiratory problems on several occasions, were associated with the file since the examination; the examiner did not have the opportunity to review and consider these records.  

Finally, the examiner's opinion is couched in terms of a "relationship" between COPD and service.  It is not clear that this reflects consideration of the possibility that a current respiratory disability was aggravated by service, as opposed to caused.

Remand is required for clarification of the examination report.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Return the claims file to the examiner who conducted the September 2014 VA examinations.  If that examiner is not available, an equally qualified doctor may be consulted.  The electronic claims file must be reviewed in its entirety in connection with the examination.  The examiner must clarify his findings with regard to:

a) Hypertension.  The examiner must opine as to whether is it at least as likely as not that currently diagnosed hypertension is caused or aggravated by military service, to include exposure to herbicides.

b) COPD.  The examiner must opine as to whether it is at least as likely as not currently diagnosed COPD is caused or aggravated by military service.  The examiner must specifically address whether there is any relationship between COPD and the repeated treatment in service for respiratory complaints, such as allergic rhinitis, hay fever, colds, or pharyngitis, and his multiple suspensions from flight duty because of these respiratory illnesses.  See Service Treatment Records, VBMS, receipt date November 12, 2014.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

